The opinion of the court was delivered by
Williams, Ch. J.
It will be seen, by the decree made in the suit in chancery in favor of Smith against Blaisdell, that most of the questions raised in this case have been considered. We can see no objections to any of the decisions of the county court, except their charge in answer to the request of the defendant as to the estate taken by Lock and his wife under the will of William Nason. We are to suppose that it became material to decide what estate Lock and his wife took under that will, and if it was, the defendant was entitled to the charge asked for. Under that will Lock and his wife had an estate for life, which they might assign and convey; and the court below were incorrect in saying that they1 had not such an estate. The words used created, an estate for life in the devisees.